UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2081


JANEENE J. JENSEN-GRAF,

                Plaintiff - Appellant,

          v.

CHESAPEAKE EMPLOYERS’ INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-01427-GLR)


Submitted:   June 16, 2015                 Decided:   June 26, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris E. Fischer, MORRIS E. FISCHER, LLC, Silver Spring,
Maryland, for Appellant. Jefferson L. Blomquist, FUNK & BOLTON,
P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Janeene J. Jensen-Graf appeals the district court’s order

dismissing her Title VII action for failure to state a claim.

On appeal, Jensen-Graf argues that the district court erred in

finding that she did not suffer any adverse employment actions

and    that    she       failed    to    allege         that    similarly      situated      male

employees were treated more favorably.                         We affirm.

       In     her     complaint,         Jensen-Graf            alleged       the    following.

Jensen-Graf         is     employed      by     Chesapeake            Employers’      Insurance

Company (“Chesapeake”) as a loss control consultant.                                      In June

2009, Chesapeake informed her that she was required to come into

the    office       if     she    did    not       have      two   onsite      client      visits

scheduled      on    a     day,   causing       her      to    incur     personal    commuting

expenses.       In October 2009, Chesapeake placed Jensen-Graf on a

performance         improvement          plan      (“PIP”)         because     she    was     not

scheduling enough meetings, did not have enough onsite client

visits, and had overdue job orders.                            Jensen-Graf alleges these

deficiencies existed because Chesapeake referred clients to her

male    colleagues         and    was    assigning           her   job    orders     that    were

already       overdue.           Because      of       the     PIP,    Chesapeake       required

Jensen-Graf,         but    not    her    male         colleagues,       to   have   20    onsite

visits per month, 40 “activity points” per month, and attend bi-

weekly meetings to discuss her performance.                               She also received

no credit when a client cancelled a scheduled meeting.

                                                   2
       On    December          22,    2010,          Jensen-Graf           filed     an      EEOC    charge

against       Chesapeake         alleging               sex       discrimination.               Chesapeake

received notice the same day.                            On December 21, 2011, Jensen-Graf

asked       to     participate            in    a       professional         development            course.

Chesapeake         denied       her       request            because    she       was     on     the    PIP.

Jensen-Graf amended her EEOC charge to include a retaliation

claim,       and    eventually            filed          a    complaint      in    district          court,

alleging         one     count       of    sex          discrimination        and       one      count   of

retaliation.           The district court dismissed her complaint on the

grounds that she failed to establish an adverse action as to

both    the      discrimination                and      retaliation         claims        and    that    she

failed to allege that similarly situated male employees were

treated more favorably as to her discrimination claim.

       This court reviews dismissals for failure to state a claim

de novo, reviewing the facts in the light most favorable to the

plaintiff.          Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir.

2008).        A plaintiff need not make out a prima facie case of

employment          discrimination               to      survive       a    motion         to     dismiss.

McCleary-Evans v. Md. Dep’t of Transp., State Highway Admin.,

780 F.3d 582, 584-85 (4th Cir. 2015).                                 Rather, a plaintiff must

state    a       claim    to     relief         that         is    plausible,       and      not    merely

speculative.           Id. at 585.

       While a plaintiff must show the existence of an adverse

employment         action       to    show          a    prima      facie     case      of      employment

                                                         3
discrimination, this requirement “is derived from the statute’s

requirement            that        the        employer’s           practice          relate     to

‘compensation, terms, conditions or privileges of employment’ or

that    the       practice         ‘deprive         any        individual      of     employment

opportunities or otherwise adversely affect [her] status as an

employee.’”        Ali v. Alamo Rent-A-Car, Inc., 8 F. App’x 156, 158

(4th Cir. 2001) (quoting 42 U.S.C. § 2000e-2(a)(1)&(2)).                                        An

adverse      employment           action      is    an    action      “that    ‘constitutes      a

significant change in employment status, such as hiring, firing,

failing      to   promote,         reassignment           with    significantly        different

responsibilities, or a decision causing a significant change in

benefits.’”        Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th

Cir. 2011) (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S.
742,    761       (1998)).            “[A]         poor      performance       evaluation       is

actionable        only        where      the       employer       subsequently         uses    the

evaluation        as    a     basis      to    detrimentally          alter    the     terms   or

conditions of the recipient’s employment.”                             James v. Booz-Allen

& Hamilton, Inc., 368 F.3d 371, 377 (4th Cir. 2004) (internal

quotation marks omitted).

       Jensen-Graf’s              complaint         fails        to    state     a     plausible

discrimination claim because she has not alleged any action that

could   reasonably           be    considered           an   adverse    employment       action.

She    has    failed        to    allege       that      she    received      lower    pay,    was

demoted, was passed over for a promotion, failed to receive a

                                                    4
bonus, or given significantly different responsibilities because

she was placed on the PIP.                     Her complaints about additional

requirements being placed on her as a result of the PIP amount

to nothing more than “dissatisfaction with this or that aspect

of   [her]     work”        that    fails    to    allege      an    actionable            adverse

action.       James, 368 F.3d at 377.                   Likewise, incurring small,

additional         commuting       expenses        is   not    the       type        of    adverse

employment         action    that    is     cognizable    under          Title    VII.        See,

e.g., Cooper v. United Parcel Serv., Inc., 368 F. App’x 469, 474

(5th Cir. 2010) (collecting cases).

       For     similar        reasons,        Jensen-Graf           fails       to        state    a

retaliation claim.            In retaliation cases, “a plaintiff must show

that    a    reasonable       employee       would      have    found       the       challenged

action materially adverse, which in this context means it well

might       have    dissuaded        a    reasonable      worker          from       making       or

supporting a charge of discrimination.”                        Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (internal quotation

marks omitted).              Such actions need not affect the terms and

conditions of employment.                   Id. at 64.         Denial of professional

development opportunities could be a materially adverse action.

See id. at 69 (“excluding an employee from a weekly training

lunch       that      contributes         significantly             to     the        employee’s

professional advancement might well deter a reasonable employee

from complaining about discrimination.”).

                                               5
     The only retaliatory act Jensen-Graf alleged was the denial

of a professional development course.               Chesapeake denied her the

course because she was on the PIP.                  Jensen-Graf pled no facts

indicating whether this is a consistent policy of Chesapeake,

whether this was a temporary denial, and whether this course was

indeed required for her professional development.                     Moreover, she

has pled no facts showing how she was harmed by the denial of

this course.       See Allen v. Napolitano, 774 F. Supp. 2d 186, 204

(D.D.C. 2011) (dismissing retaliation claim based on refusal to

authorize training courses when plaintiff failed to allege any

significant    change    in    her     employment    or    objectively       tangible

harm).     Without these facts, we cannot reasonably infer that

Jensen-Graf    suffered       an     adverse    action     so    as     to   state    a

plausible retaliation claim.

     Accordingly,       we    affirm    the    district    court’s      order.       We

dispense    with     oral     argument     because       the    facts    and     legal

contentions    are   adequately        presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          6